Poch, J. This claim arises out of an incident that occurred on December 29, 1979. Alice Nance, sister of the deceased victim, Floyd Brown, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on May 6, 1981, on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on December 29, 1979, the victim died of smoke inhalation as a result of a fire at his residence at 4530 N. Malden, Chicago, Illinois. The victim was pronounced dead on arrival at Weiss Memorial Hospital. The cause of the victim’s death, as listed on the death certificate, was acute carbon monoxide intoxication. The police investigation was unable to determine the cause of the fire. 2. That in order for a Claimant tó be eligible for compensation under the Act, there must be evidence of one of the violent crimes specifically set forth under section 2(c) of the Act. 3. That there was no evidence to prove that the victim died as a result of one of the violent crimes specifically set forth under section 2(c) of the Act. 4. That the Claimant has not met a required condition precedent for compensation under the Act. It is hereby ordered, that this claim be, and is hereby denied.